J-A05012-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    SHATAYLA ALEXANDRIA ENGRAM                 :
                                               :
                       Appellant               :      No. 1876 WDA 2017

           Appeal from the Judgment of Sentence November 13, 2017
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0014890-2016


BEFORE: GANTMAN, P.J.E., SHOGAN, J., and MURRAY, J.

MEMORANDUM BY GANTMAN, P.J.E.:                       FILED FEBRUARY 12, 2019

        Appellant, Shatayla Alexandria Engram, appeals from the judgment of

sentence entered in the Allegheny County Court of Common Pleas, following

her bench trial convictions for aggravated assault, terroristic threats, and

recklessly endangering another person.1 We affirm.

        In its opinion, the trial court accurately set forth the relevant facts and

procedural history of this case. Therefore, we have no reason to restate them.

        Appellant raises one issue for our review:

           DID THE [TRIAL] COURT ABUSE ITS DISCRETION WHEN IT
           DENIED THE REQUEST TO GRANT A NEW TRIAL BASED
           UPON THE ISSUE THAT THE VERDICT IS AGAINST THE
           WEIGHT OF THE EVIDENCE PROVIDED?

(Appellant’s Brief at 8).

____________________________________________


1   18 Pa.C.S.A. §§ 2702(a)(1); 2706(a)(1); 2705, respectively.
J-A05012-19


      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Edward J.

Borkowski, we conclude Appellant’s issue merits no relief.         The trial court

opinion comprehensively discusses and properly disposes of the question

presented. (See Trial Court Opinion, filed July 30, 2018, at 6-10) (finding:

Victim’s trial testimony was credible; Appellant’s trial testimony was

inconsistent with common sense and physical dynamics of altercation, as well

as how and where it occurred in house; Victim did not threaten Appellant or

possess weapon; Appellant gave multiple inconsistent accounts of events and

sustained no injuries, despite her representations to law enforcement;

Commonwealth      satisfied   its   burden   to   disprove   self-defense   beyond

reasonable doubt; verdict was not against weight of evidence). Accordingly,

we affirm on the basis of the trial court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/12/2019




                                       -2-
                                                Circulated 01/30/2019 10:28 AM




                                               ,•!I
                                                      ,I

                                                       .    .. .
                                                           '''.":




   IN THE COURT OF C01\t1MON PLEAS OF ALLEGHENY COUNTY,
                       PENNSYLVANIA

CO!vlMONWEALTH OF PENNSYLVANIA,        CRIMINAL DIVISION

           APPELLEE,

                    v.
SHATAYLA ALEXANDRIA ENGRAM,       CC NO.: 201614890

           APPELLANT.
                                  1876 WDA 2017


                                  OPINION

                                  FILED BY:
            •_,,;
                                  THE HONORABLE
                                  EDWARD J. BORKOWSKI

                                  COPIES TO:
                                  Victoria H. Vidt
   �-·..
                                  Office of the Public Defender
                     .. .. -- ,
                    --· ____ ,    400 County Office Building
                         .:...
                                  542 Forbes Avenue
                                  Pittsburgh, Pennsylvania 15219

                                  Michael Streily, Esq.
                                  Office of the District Attorney
                                  401 Allegheny County Courthouse
                                  436 Grant Street
                                  Pittsburgh, PA 15219
        IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                           PENNSYLVANIA

CO.f\.1MONWEALTH OF PENNSYLVANIA,                    CRIMINAL DIVISION

     APPELL EE                                       CC NO.: 201614890

         v.
    SHATAYLA ALEXANDRIA ENGRAM,

     APPELLANT.



                                       OPINION

    BORKOWSKI, J.



                                  PROCEDURAL HISTORY

         Appellant was charged by criminal information ( CC 201614890) with one

count each of criminal attempt - homicide; 1 aggravated assault - serious bodily

injury;2 terroristic threats;3 and recklessly endangering another person.4

         On October 5, 2017, Appellant proceeded to a non-jury trial.        At the

conclusion, the Trial Court found Appellant not guilty of criminal attempt

(homicide) and guilty of aggravated assault (serious bodily injury inflicted),

terroristic threats, and recklessly endangering another person.


1
    18 Pa. C.S. §   90l(a).
2
    18 Pa. C.S. §   2702(a)(l).
3
    18 Pa. C.S. §   2706(a)(l).
4
    18 Pa. C.S. §   2705.


                                                                                  2
      On November 13, 2017, Appellant was sentenced by the Trial Court as

follows:

      Count two: aggravated assault (serious bodily injury) - eleven and a half to

twenty-three months incarceration with a three year period of probation to follow;

      Count three: terroristic threats - one year probation to run concurrent with

the sentence imposed at Count two; and

      Count four: recklessly endangering another person - one year probation to

run concurrent with the sentences imposed at Counts two and three.

      On November 13, 2017, Appellant filed a post-sentence motion, which was

denied by the Trial Court on November 16, 2017. This timely appeal follows.

                    STATEMENT OF ERRORS ON APPEAL

      Appellant's claim is set forth below exactly as Appellant presented it:

      1. The guilty verdicts for aggravated assault, terroristic threats,
         and REAP are against the weight of the evidence provided.
         The Commonwealth's evidence offered to prove that Ms.
         Engram did not act in self-defense was of such low quality,
         tenuous, vague, and uncertain that the guilty verdicts based
         thereon are based upon pure conjecture and surmise. Ms.
         Engram's testimony regarding the injuries she received, and
         the photographs, establish that Mr. Mc Williams had
         knocked her down. Ms. Engram was frightened for her two
         small children in the house. Thus, she took to defend herself
         and get Mr. McWilliams to leave her home. Ms. Engram
         did call 911 to report the incident right away and remained
         in the residence to speak with police. The Commonwealth
         failed to prove beyond a reasonable doubt that Ms. Engram
         did not act in self-defense. Ms. Engram is entitled to a new



                                                                                     3
            trial at which justice shall have another opportunity to
            prevail.

                                    FINDINGS OF FACT

         On the morning of November 2, 2016, at approximately 6:45 am, Shatayla

Alexandria Engram (hereinafter "Appellant") and Damian Lee McWilliams

(hereinafter "McWilliams"), who were in a romantic relationship and shared a

home in the City of Pittsburgh, awoke to begin getting ready for work. At that

time, an argument ensued between Appellant and McWilliams, in which Appellant

threatened to kill McWilliams.             (T.T. 6-8, 22).5       Mr. McWilliams informed

Appellant that the relationship was over, got dressed, and attempted to gather up

his personal belongings and leave the residence. While attempting to leave the

residence, Appellant again threatened to kill Mc Williams and pulled a large

kitchen knife from under the bed. (T.T. 8-9).

         Immediately thereafter, Appellant walked around the bed to block

McWilliams' ability to exit the bedroom and again threatened to kill him if he

attempted to leave. (T.T. 9, 10, 23). Seeing some space between Appellant and the

doorway, McWilliams attempted to walk around Appellant, at which time

Appellant raised the knife with her right hand and stabbed McWilliams in his right

mid-chest area. Appellant pulled the knife from Mc Williams' chest, and he fell



5   The designation "T.T." followed by numerals refers to Trial Transcript, October 5, 2017.

                                                                                               4
onto the bed grabbing a rag to cover the bleeding wound. (T.T. 10-12). At no

point did McWilliams possess a weapon. (T.T. 68).

      McWilliams was able to leave the room but fell down the stairs to the first

floor. He was able to get up and exit the residence. He drove a very short distance

to his mother's residence where a 9-1-1 call was made. Paramedics responded to

Mr. McWilliams' mother's residence, and he was emergently transported to

UPMC Presbyterian Hospital for treatment. (T.T. 12-14).

      Detective Elvis Duratovic and Officer Steven John of the Pittsburgh Police

Department responded to the domestic violence aspect of the call and proceeded to

Appellant's residence. (T.T. 29, 55). Appellant told the officers that there had

been a physical altercation between herself and McWilliams, and that during the

altercation she stabbed him. Appellant further stated that she sustained injuries on

her neck and arms; however, officers observed no injuries on Appellant. (T.T. 30,

34 ). During her contact with officers at her residence, Appellant changed her

description of events multiple times. Initially she claimed to 9-1-1 operators that

she had used a pocket knife, but when questioned by Detective Duratovic she

claimed she went to the kitchen for the knife. She also stated that she stabbed him

in the kitchen, but later changed her account alleging she stabbed him in the living

room. (T.T. 31, 37, 68).       Appellant's children later disclosed to Detective

Duratovic that the altercation occurred in the bedroom. (T.T. 31 ).       Detective



                                                                                   5
Duratovic recovered a large ten-inch kitchen knife between the bed and nightstand

in the upstairs bedroom with blood on it. The bedroom showed clear signs of a

visible struggle, and the interior stairs had clear indications that someone had fallen

down the steps from the bedroom. (T. T. 31-3 3, 40-42 ).

      Mc Williams required three serious surgeries, and following his release from

the hospital, he attended-a Mercy Hospital facility for approximately a month of

rehabilitation.   (T. T. 16-18 ).   Appellant was arrested and charged as noted

hereinabove.

                                    DISCUSSION

       Appellant alleges in her sole claim that the verdict was against the weight of

the evidence.     Specifically, Appellant alleges the Commonwealth's evidence

offered to prove Appellant did not act in self-defense was "of such low quality,

tenuous, vague, and uncertain that the guilty verdicts based thereon are based upon

pure conjecture and surmise."         Further, Appellant claims that her testimony

regarding her injuries and photographs establish that "Mr. McWilliams had

knocked her down," and that she was "frightened for her two small children in the

house" which forced her to defend herself against McWilliams.                As such,

Appellant claims that the Commonwealth failed to prove beyond a reasonable

doubt that Appellant did not act in self-defense, thus entitling her to a new trial.

Appellant's claim is without merit.



                                                                                      6
      The Superior Court has held that the applicable standard of review that

applies to weight challenges is as follows:

       When the challenge to the weight of the evidence is predicated on
       the credibility of trial testimony, our review of the trial court's
       decision is extremely limited. Generally, unless the evidence is so
       unreliable and/or contradictory as to make any verdict based
       thereon pure conjecture, these types of claims are not cognizable
       on appellate review. Moreover, where the trial court has ruled on
       the weight claim below, an appellate court's role is not to consider
       the underlying question of whether the verdict is against the
       weight of the evidence. Rather, appellate review is limited to
       whether the trial court palpably abused its discretion in ruling on
       the weight claim.

Commonwealth v. Gibbs, 981 A.2d 274, 282 (Pa. Super. 2009) (citations and

quotations omitted). Notably, a "new trial should not be granted because of a mere

conflict in the testimony or because the judge on the same facts would have arrived

at a different conclusion." Commonwealth v. Brown, 48 A.3d 426, 432 (Pa. Super.

2012). The fact finder is free to believe all, part, or none of the testimony offered

in assessing the credibility of witnesses, and it is not within the purview of the

appellate court to reweigh the credibility determinations made by the fact finder.

Commonwealth v. Knox, 50 A.3d 732, 738 (Pa. Super. 2012).

       Thus, when assessing a weight of the evidence claim, the appellate court

reviews the Trial Court's exercise of discretion rather than answer for itself

whether the verdict was against the weight of the evidence, and relief is only

granted if "the facts and inferences of record disclose a palpable abuse of



                                                                                    7
discretion." Commonwealth v. Houser, 18 A.3d 1128, 1135-36 (Pa. 2011) (internal

citation omitted) (refusing to provide relief where jury determined defendant's

testimony was self-serving and the verdict did not "shock one's sense of justice").

Under the abuse of discretion standard of review, an appellate court cannot reverse

merely because it would have come to a different conclusion, rather, it must find

"manifest unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack of

support so as to be clearly erroneous." Commonwealth v. Dillon, 925 A.2d 131,

136 (Pa. 2007).

       Self-defense is the "use of force upon or toward another person" that is

justifiable if "the actor believes that such force is immediately necessary for the

purpose of protecting himself [herself] against the use of unlawful force by such

other person on the present occasion." 18 Pa. C.S. § 505(a). An actor must retreat

if able, except from "his dwelling or place of work, unless he was the initial

aggressor or is assailed in his place of work by another person whose place of work

the actor knows it to be." 18 Pa. C.S. § 505(b) (2)(ii).         If necessity, lack of

provocation, or impossibility of retreat are negated, the use of force or deadly force

is not justified and a self-defense claim fails. Commonwealth v. Maione, 554 A.2d
939, 944 (Pa. Super. 1989)(self-defense claim failed in case involving aggravated

assault and recklessly endangering another person because defendant/actor had no

reasonable belief that he was in danger of imminent bodily harm when he injured



                                                                                       8
the victim, he was not free from fault in provoking the incident, and he made no

attempt to retreat). Further, for self-defense, the Commonwealth has the burden to

disprove self-defense beyond a reasonable doubt. Commonwealth v. Mouzon, 53
A.3d 738, 740 (Pa. 2012).

          The Trial Court, sitting as the finder of fact, determined that Mc Williams'

testimony was credible, demonstrating that: ( 1) Appellant threatened to kill him;

(2) refused to let him leave; (3) retrieved a large knife; ( 4) blocked his ability to

exit the bedroom; and (5) ultimately stabbed him in the chest. (T.T. 8, 9, 10, 11,

25).       As such, the evidence clearly established that: ( 1) Appellant did not

reasonably believe that she was in danger of death or serious bodily injury at the

time she stabbed McWilliams; (2) Mc Williams did not provoke the altercation; and

(3) Appellant had ample opportunity to leave the residence under the

circumstances. As such, Appellant's actions during the altercation were not

justified, thus negating her claim of self-defense.

          As the Trial Court stated at the time of entering the verdict, Appellant

testified inconsistent with respect to "common sense and the physical dynamics" of

the altercation, as well as how and where it occurred in the house. (V.T. 3).6

Additionally, the testimony established that the victim, Mc Williams, never

threatened Appellant nor did he possess a weapon of any sort. Appellant gave


 6   The designation "V.T." followed by numerals refers to Verdict Transcript, October 12, 2017.

                                                                                                   9
multiple inconsistent accounts of the events, and did not sustain any mjunes

despite her representations to law enforcement. (T.T. 30, 34, 68).

      Therefore, the Commonwealth satisfied its burden in disproving self-defense

beyond a reasonable doubt. As such, the verdict was not against the weight of the

evidence, and Appellant's claim is without merit.




                                  CONCLUSION

      Based upon the foregoing, the judgment of sentence imposed by this Court

should be affirmed.


                                             By the Court,




                                                                                 10